Case 1:20-cv-01813-ARR-LB Document 7 Filed 04/23/20 Page 1 of 3 PageID #: 32




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 RACHEL YAKUBOV,

                  Plaintiff,
                                                                        Index No: 20-CV-
                                                                        1813(ARR)(LB)
          -against-
                                                                        AFFIRMATION OF
 MANDARICH LAW GROUP, LLP, CAVALRY
                                                                        SERVICE
 SPV I, LLC and ABC LEGAL SERVICES, INC.,

                   Defendants.
 -------------------------------------------------------------------X


        Joshua Fingold, Esq., an attorney duly licensed to practice law before the above named

court affirms pursuant to penalties of perjury:

        On the 23rd day of March, 2020, I served a copy of the within Order upon


                                   Mandarich Law Group, LLC
                                   5965 Transit Road
                                   Suite 500
                                   East Amherst, NY 15041

                                   Cavalry SPV I, LLC
                                   7 Skyline Drive
                                   Hawthorne, NY 10532

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-office or

official depository of the U.S. Postal Service, addressed to the address of the addressee(s)

indicated above, which has been designated for service by the addressee(s) or, if no such address

has been designated, is the last-known address of the addressee(s).
Case 1:20-cv-01813-ARR-LB Document 7 Filed 04/23/20 Page 2 of 3 PageID #: 33



Dated: April 23, 2020
       New York, New York

                                              Respectfully submitted,

                                                     /s/ Joshua E. Fingold, Esq.
                                                     Joshua E. Fingold, Esq.
                                                     Attorney for ABC Legal
                                                     Services Inc.
                                                     10 Rockefeller Plaza
                                                     16th Floor
                                                     New York, New York 10020
                                                     (212) 837-8490
    Case 1:20-cv-01813-ARR-LB Document 7
                                       5 Filed 04/23/20
                                               04/20/20 Page 3
                                                             1 of 3
                                                                  1 PageID #: 34
                                                                              30



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
RACHEL YAKUBOV,

                          Plaintiff,                                                  ORDER
                                                                                20 CV 1813 (ARR)(LB)
         -against-

MANDARICH LAW GROUP, LLP,
CAVALRY SPV I, LLC, and ABC LEGAL
SERVICES, INC.,

                           Defendants.
-----------------------------------------------------------------------X
BLOOM, United States Magistrate Judge:

         Defendant ABC Legal Services, Inc. (“ABC”) removed this Fair Debt Collection Practices

Act case from Queens County Supreme Court on April 15, 2020.1 ECF No. 1. By May 4, 2020,

ABC shall respond to plaintiff’s complaint, Fed. R. Civ. P. 81(c)(2)(C); any party seeking a trial

by jury shall file a jury demand, Fed. R. Civ. P. 81(c)(3)(A); and plaintiff shall file a status letter

reporting whether defendants Mandarich Law Group, LLP and Cavalry SPV I, LLC have been

served with the summons and complaint. ABC shall serve a copy of this Order on co-defendants

Mandarich Law Group, LLP and Cavalry SPV I, LLC forthwith.

SO ORDERED.



                                                                                  /S/
                                                                      LOIS BLOOM
                                                                      United States Magistrate Judge
Dated: April 20, 2020
       Brooklyn, New York




1
 ABC attempted to seek Mandarich Law Group and Cavalry SPV I, LLC’s consent to the removal; however, neither
co-defendant has responded and it is unclear whether plaintiff has served them with the summons and the complaint.
ECF No. 1 at 2.


                                                         1
